STATE OF HAWAI`I, Plaintiff-Appellee,
v.
RICHARD A. HARE, Defendant-Appellant.
No. 28600.
Intermediate Court of Appeals of Hawaii.
April 11, 2008.
On the briefs:
Richard A. Hare, Defendant-Appellant pro se.
Anne K. Clarkin, Deputy Prosecuting Attorney, City and County of Honolulu, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
RECKTENWALD, C.J., FOLEY and NAKAMURA, JJ.
Defendant-Appellant Richard A. Hare (Hare) appeals from the "Notice of Entry of Judgment and/or Order and Plea/Judgment" entered on June 14, 2007 in the District Court of the First Circuit, Wahiawa Division (district court).[1] The district court found Hare guilty of Excessive Speeding, in violation of HRS § 291C-105(a)(1) (Supp. 2007).
On appeal, Hare argues that the district erred in finding him guilty "based solely on the written and oral testimony given under sworn oath by the arresting Officer: Susan Klimek."
"The burden is upon appellant in an appeal to show error by reference to matters in the record, and he [or she] has the responsibility of providing an adequate transcript." Bettencourt v. Bettencourt, 80 Hawai`i 225, 230, 909 P.2d 553, 558 (1995); Hawai`i Rule of Appellate Procedure Rule 10.
The record on appeal before this court does not contain any testimony of Officer Klimek. Hare failed to order a copy of the transcript of the proceeding for the record on appeal. There is nothing in the record on appeal regarding the testimony of Officer Klimek. Thus, Hare has failed to establish any error. State v. Hoang, 93 Hawai`i 333, 335-36, 3 P.3d 499, 501-02 (2000).
Therefore,
IT IS HEREBY ORDERED that the "Notice of Entry of Judgment and/or Order and Plea/Judgment" entered on June 14, 2007 in the District Court of the First Circuit, Wahiawa Division, is affirmed.

ORDER OF AMENDMENT
IT IS HEREBY ORDERED that the Summary Disposition Order of the court filed on April 11, 2008, is amended as follows:
On page 1, second paragraph, first line, the word "court" shall be inserted between "district" and "erred."
The Clerk of the Court is directed to incorporate the foregoing changes in the original Summary Disposition Order.
NOTES
[1]  The Honorable Clarence Pacarro presided.